USDC IN/ND case 2:20-cr-00153-PPS-APR document 34 filed 08/26/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )
      v.                                     )     NO. 2:20 CR 153-PPS/APR
                                             )
 BRYAN ALLEN OSBORNE,                        )
                                             )
               Defendant.                    )


                                         ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge Andrew P. Rodovich relating to defendant Bryan Allen Osborne’s agreement to

enter a plea of guilty to Count 1 of the indictment pursuant to Rule 11 of the Federal

Rules of Criminal Procedure. [DE 29, 32.] Following a hearing on the record on August

13, 2021 [DE 32], Judge Rodovich found that defendant understands the charge, his

rights, and the maximum penalty; that defendant is competent to plead guilty; that

there is a factual basis for defendant’s plea; and that the defendant knowingly and

voluntarily entered into his agreement to enter a plea of guilty to Count 1 of the

indictment charging him with possession with intent to distribute a mixture or

substance containing 500 grams or more of cocaine, a Schedule II controlled substance,

in violation of 21 U.S.C. § 841(a). Judge Rodovich recommends that the Court accept

defendant’s plea of guilty and proceed to impose sentence. The parties waived

objection to Judge Rodovich’s findings and recommendation.

      ACCORDINGLY:
USDC IN/ND case 2:20-cr-00153-PPS-APR document 34 filed 08/26/21 page 2 of 2


       Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Bryan Allen Osborne’s plea of guilty, to which the parties waived

objection, the Court hereby ADOPTS the findings and recommendation [DE 32] in their

entirety.

       Defendant Bryan Allen Osborne is adjudged GUILTY of Count 1 of the

indictment.

       The sentencing hearing is SET for January 11, 2022, at 1:00 p.m.

Hammond/Central time.

ENTERED: August 26, 2021.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
